Title: To John Adams from William Gordon, 22 July 1780
From: Gordon, William
To: Adams, John


     
      My dear Sir
      Jamaica Plain July 22. 1780
     
     The beginning of March I forwarded to You and friend Dana a joint letter, which I hope if received will be answered by one or other of you. The people, you will have heard before this can get to hand, have agreed upon a form of government, not so good as the Report of the Committee, but better than I expected. We begin to think of the ensuing elections. It is thought that Mr. Bowdoin or Mr. Hancock will be chosen governor. Heavens grant that it may be the former and not the latter, who is one of the most egregious triflers I know! He hath not yet settled his accounts as treasurer of the college—and probably never will by fair means. The corporation and overseers have the comfort to infer, that he means not any particular affront to them, from his serving every one else in the like manner. A hint has been given me, that he would serve as Lieut. Govr. under Mr. Bowdoin, but no one else; and this is not a little stoop for his ambition. I would have him kept out of the chair. He can’t as Lt. Govr. do much hurt. I mean therefore to propagate the hint that has been given me; and possibly some may by that be taken off from voting for him as Govr. The most knowing and sensible I apprehend will not be for him, unless any of them should be induced by sinister views; but the common people who are ignorant of his character—his true character—and have had his name so often ding’d in their ears will be likely to pitch upon him. Should he happen to be chosen—May he do for himself before the Spring election, so as never more to be re-instated, till he is qualified! Imagine care will be taken to get your name sake as one of the council of State, that so we may have an Argus to watch over the Massachusetts Palladium of liberty. I mean to promote among persons of the first character for honesty ability and attachment to liberty, a Massachusetts constitutional Society, designed to support government while acting agreeable to the constitution, to stand up for the privileges of the people when infringed, and to promote revisions from period to period by new Conventions. Unless future Conventions can be secured, this State will go the way of all others, and the people after a run of years will have no more liberty in New England than they have in old. Some good and sensible men are from principle against them, lest they should prove dangerous opportunities for ambitious crafty popular men: but I am persuaded it will be far more dangerous to omit them, and that after they have been omitted, tyranny will shoot out its cancerous fibres and at length possess the whole body.
     We are looking out for the arrival of the remaining force destined by our good ally to our assistance, and promise ourselves a successful campaign. May God of his great mercy grant it; or we shall get into greater difficulties. Twelve and fifteen hundred pounds lawful a man have been given in paper money for a three months tour of duty, reckoning from the time of their getting to the place of destination.
     Intend going soon to visit good General Lincoln. That Charlestown could not be preserved longer was not his fault. May it prove like the taking of Tyconderoga; and may Genl. Gates do as effectual service in the Southern as he has done in the Northern States!
     Mr. Storer goes on to increase and multiply. His wife the last monday charged another daughter to his account. Friends in general well. Pray my respects to Mr. Dana and Mr. Thaxter and sons. You will oblige me by forwarding the enclosed to G.B. If you doubt my virtue, break it open and satisfy yourself, that my correspondence is harmless. I continue with much esteem your sincere friend and very humble servant
     
      William Gordon
     
    